UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4102
BERNARD DEWITT WILLIAMS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
             N. Carlton Tilley, Jr., Chief District Judge.
                  (CR-88-197-WS, CR-90-89-G)

                      Submitted: August 23, 2001

                      Decided: September 6, 2001

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Benjamin H. White, Jr., United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.
2                    UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   While serving a term of supervised release, Bernard Dewitt Wil-
liams violated the conditions of his supervised release. The district
court revoked his supervised release term and imposed an eleven-
month prison term to be followed by a term of supervised release end-
ing on January 14, 2004, the date his original supervised release term
was scheduled to expire. Williams timely appealed. Williams’ attor-
ney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), raising one issue, but stating that, in his opinion,
there are no meritorious issues for appeal. Although he was advised
of his right to do so, Williams has not filed a pro se supplemental
brief. Finding no reversible error, we affirm.

   Williams argues that the district court lacked the authority to
impose a term of supervised release upon the revocation of his origi-
nal term of supervised release and the imposition of a prison term,
because (1) although such sentences now are permitted by 18
U.S.C.A. § 3583(h) (West 2000), a provision enacted after Williams
committed his crimes, retroactive application of this provision to him
violates the Ex Post Facto Clause, and (2) it was unclear whether
under former 18 U.S.C. § 3583(e) (1994), the law existing when Wil-
liams committed his original offenses, the district court could impose
both a prison term and a new term of supervised release.

   These claims were squarely addressed by the Supreme Court of the
United States in Johnson v. United States, 529 U.S. 694 (2000). In
Johnson, the Supreme Court held that the current provision governing
the imposition of supervised release following a revocation, 18
U.S.C.A. § 3583(h), does not apply retroactively to the revocation of
supervised release for an individual whose original offense occurred
before its effective date of September 13, 1994. Id. at 702. Conse-
quently, the Court rejected the petitioner’s ex post facto argument and
                      UNITED STATES v. WILLIAMS                       3
determined that the validity of the petitioner’s sentence depended
solely on whether the imposition of supervised release following
reimprisonment was authorized by the former 18 U.S.C. § 3583(e).
Id. at 702-03. The Court concluded that the former § 3583(e) permits
a sentencing court, upon revocation of an individual’s supervised
release, to impose both a term of imprisonment and a term of super-
vised release. Id. at 713. Petitioner’s sentence was therefore upheld.

   The case currently before us is indistinguishable from Johnson.
Williams’ original offenses occurred in 1988; revocation of his super-
vised release therefore is governed by former § 3583(e). Because this
provision permits a sentencing court, upon the revocation of super-
vised release, to impose a sentence of imprisonment followed by a
term of supervised release, the district court’s sentence in this case
was proper.

   In accordance with Anders, we have reviewed the entire record and
find no reversible error. We therefore affirm the district court’s order
revoking supervised release and imposing a prison term followed by
a term of supervised release. We deny counsel’s motion to withdraw.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
Counsel’s current motion to withdraw is denied. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED